DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application filed March 16, 2018 is a 371 of PCT/EP2016/072069, filed September 16, 2016, which claims priority to US Provisional Application No. 62/219,698 filed September 17, 2015.

Election/Restriction
	Applicant’s election of the combination of AKT1, AKT2 and AKT3 without traverse timely filed in the reply dated July 6, 2021 is acknowledged.

Status of Claims
	Claims 1-8 and 12-15 are pending and examined.

Drawings
	The drawings filed on March 16, 2018 are acceptable.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-6 and 12-15 refer to an inhibitor of “an upstream component”, see step d). It is unclear if the upstream component referred to in step d) is the same upstream component referred to in step a) or whether the two upstream components may be different. For example, if the upstream component of the PI3K pathway is PIK3CA in step a) and an inhibitor of the PTEN upstream component is administered. It is unclear whether the inhibitor is an inhibitor of the same upstream component or any upstream component. Claims 12-13 and 14-15 similarly refer to “an upstream component” twice and it is not clear whether the inhibitor is an inhibitor of the same upstream component or any upstream component. The metes and bounds of the limitation is of uncertain scope since the limitation may refer to the same or a different upstream component as previous referred to in the claims. Clarification is required. 
  The preamble describes what has already been determined, and the treatment/administration step of claim 14 is conditional, and thus not required for the claim to be performed. The claims do not cite any active, positive steps delimiting how the method is actually practiced.
Claims 14 and 15 contain the limitation “has already been determined”. The claim is vague and indefinite because it is not clear if the step of determining the genotype is required within the method of claims 14 and 15. That is, it is not clear if the requirement that the gene status “has been determined” is meant to require first the practice of determining step and then administering or if the claim is meant to cover that any determining has happened in the past and only require an administering step. If it is the latter, it is not clear how one practicing the method, or attempting to avoid the method, could ascertain whether or not the gene status at hand has been determined.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 12 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards methods that recite abstract ideas and laws of nature without significantly more. 
Question 1
	The claimed invention is directed to methods that recite abstract ideas and laws of nature.
Question 2A – Prong 1
	Claims 1-8, 12 and 13 recite the patent ineligible concepts of abstract ideas and laws of nature.
	Claims 1-6 are directed towards a method of treating a patient suffering from cancer, comprising determining in a sample, the genetic statuses of an upstream component of the PI3K pathway, a MAP3K1 gene and a MAP2K4 gene, wild type or mutant, and administering an effective amount of an inhibitor if the upstream component of the PI3K pathway is a mutant, the MAP3K1 gene is a wild type and the MAP2K4 gene is a wild type. 
	Claims 7 and 8 are directed towards a method of treating a patient suffering from cancer, comprising determining whether the AKT gene, the MAP3K1 gene and the MAP2K4 gene are wild type or mutant, and administering an effective amount of an AKT inhibitor if the cells harbor a mutant AKT gene and wild type MAP3K1 and MAP2K4 genes.
The claims are directed towards laws of nature. Namely, the claims are directed towards the association between the genetic statuses of an upstream component of the PI3K pathway such as the AKT gene, the MAP3K1 gene and the MAP2K4 gene and a patient suffering from cancer and responsiveness to treatments. The association between the genetic status of an upstream component of the PI3K pathway such as the AKT gene, the MAP3K1 gene and the MAP2K4 gene and a patient suffering from 
Claims 12 and 13 are directed towards a method of deselecting a patient suffering from cancer for treatment, comprising identifying a candidate patient with a cancer potentially susceptible to treatment and determining the whether the MAP3K1 and MAP2K4 genes are wild-type or mutant, wherein the patient is deselected if the MAP3K1 or MAP2K4 genes are mutants. The deselecting step and the identifying step are abstract ideas. Selecting, or deselecting, as well as identifying can be performed in the human mind, such as by observation, evaluation, judgment or opinion. Methods that can be performed in the human mind, or by a human using a pen and paper are considered abstract ideas. Thus, the deselecting and identifying steps constitute abstract ideas. Claim 12 further involves a law of nature. The correlation between a patient suffering from cancer and the genetic statuses of the MAP3K1 and MAP2K4 genes is a natural correlation that preexists which is an unpatentable phenomenon. The correlation between the genetic statuses and that a patient is suffering from cancer is a law of nature/natural phenomenon, and is thus, unpatentable. 
Question 2A – Prong 2
	The judicial exceptions are not integrated into practical application because the claims do not recite additional elements that integrate the judicial exceptions into practical application of the exceptions. Claim 1 includes the additional limitations of determining the whether an upstream component of the PI3K pathway is a mutant or a wild type, determining whether the MAP3K1 gene is a mutant or a wild type, and 
	Claims 2-6 are data gathering steps for performing the judicial exceptions, and are thus extra-solution activity.
	Claim 7 includes the additional limitations of determining whether the AKT gene is a mutant or a wild type, determining whether the MAP3K1 gene is a mutant or a wild type, and determining whether the MAP2K4 gene is a mutant or a wild type. These steps are performed to gather data for the judicial exception. They are thus extra-solution activity, and do not integrate the judicial exception into practical application. Claim 7 further provides the additional limitation of a conditional administration (treatment) step. The administration step of claim 7 is conditional on if the AKT gene is a mutant and the MAP3K1 and MAP2K4 genes are wild type. If the conditions are not met, no treatment is administered. Thus, the administration step does not integrate the judicial exception into practical application.
	Claim 8 is a data gathering step for performing the judicial exception, and is thus extra-solution activity.

	Claim 13 is a data gathering step for performing the judicial exception, and is thus extra-solution activity.
	Accordingly, claims 1-8, 12 and 13 are directed towards judicial exceptions.
Question 2B
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exceptions because the claims do not add a specific limitation other than what is well-understood, routine and conventional in the field. The specification discloses it would be apparent to the person skilled in the art that there are a large number of analytical procedures which may be used to detect the presence or absence of variant nucleotides at one or more positions in a gene (instant specification p. 38, ll. 29-31). 
Additionally, Ellis teaches determining the genetic status of the AKT, MAP3K1 and MAP2K4 genes (Ellis, Nature (2012) 486:353-360, Figure 4). Further, the steps are recited at a high level of generality such that it amounts to insignificant pre-solution activity, e.g. mere data gathering steps necessary to treat a patient suffering from cancer if certain genetic statuses are met. The steps of determining the genetic statuses of an upstream component of the PI3K pathway, or the AKT gene, the MAP1K3 gene and the MAP2K4 gene, merely instructs a scientist to use any method known in the art to assess the correlation between the genetic statuses and cancer. When recited at this 
	Even when viewed as a combination, the additional elements of the claims fail to transform the exceptions into patent-eligible applications of the exceptions. Thus, the claims as a whole do not amount to significantly more than the judicial exceptions themselves. The steps outlined above are merely well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, applied to the steps of assessing the correlation between the genetic statuses and cancer, and treating a patient suffering from cancer. The claims do not recite additional elements that amount to significantly more than the judicial exceptions.
	For those reasons, claims 1-8, 12 and 13 are rejected under section 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
 Claims 1-8 and 12-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for determining whether the genetic status of AKT is wild type or mutant, and determining whether the MAP3K1 and MAP2K4 genes are wild type or mutant, does not reasonably provide enablement for treating a patient with any cancer by determining any mutational status of any upstream component of the PI3K pathway, the MAP3K1 gene and the MAP2K4 gene, and conditionally administering any inhibitor of an upstream component of the PI3K pathway. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112(a) have been described in courts in In re Wand, 9 USPQ2d 1400 (CAFC 1988). Wand states at page 1404:
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working example, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability of the art, and (8) the breadth of the claims.”

The nature of the invention and the breadth of the claims
	Claims 1-6 are broadly written to encompass a method of treating a patient with any cancer by determining any mutational status of any upstream component of the PI3K pathway, the MAP3K1 gene and the MAP2K4 gene, and conditionally administering any inhibitor of an upstream component of the PI3K pathway. 
	Claims 7 and 8 are broadly written to encompass a method of treating a patient with any cancer by determining any mutational status of any upstream component of the AKT gene, the MAP3K1 gene and the MAP2K4 gene, and conditionally administering any AKT inhibitor. 
Claims 12 and 13 are broadly written to encompass a method of deselecting a patient suffering from any cancer for treatment with any inhibitor of an upstream component of the PI3K pathway.
Claims 14 and 15 are broadly written to encompass a method of treating any cancer in a patient whose cancer cell gene status of any upstream component of the PI3K pathway, and the MAP3K1 and MAP2K4 genes have already been determined, and conditionally administering any inhibitor of an upstream component of the PI3K pathway. 
The claims therefor encompass any cancer, any mutation of any upstream component of the PI3K pathway or AKT and any inhibitor of the PI3K pathway. 
The invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.” Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F3d 1316, 1330 (Fed Cir 2001).
Guidance in the specification

	The specification states that mutant status is meant to indicate abnormal or inappropriate gene expression or expression of a protein with altered function, consistent with the known roles of mutant upstream components of the PI3K pathway (such as PIK3CA or AKT) and of MAP3K1 and MAP2K4 in cancer (as described herein). Any number of genetic or epigenetic alterations, including but not limited to mutation, amplification, deletion, genomic rearrangement, or changes in methylation profile, may result in a mutant status (instant specification p. 25, ll. 5-10). The specification further provides that several variants that typically would not result in a functional mutant gene status include synonymous coding variants and common polymorphisms (synonymous or non-synonymous) (instant specification p. 25, ll. 12-15).
The specification states that "Upstream components of the PI3K pathway" refers to the genetic components of the PI3K pathway which are upstream of mTOR (and do not include mTOR). Upstream components of the PI3K pathway include isoforms of PI3K (including PIK3CA, PIK3CB, PIK3CD and PIK3CG genes), isoforms of AKT (including the AKTI, AKT2 and AKT3 genes), PEN, PDK1, SGK, INPP4B, INPP5D, PIK3R1 and PIK3R2, and in particular PIK3CA and AKT (such as AKTI and AKT2). Inhibitors of upstream components of the PI3K pathway include PI3K inhibitors (such as PI3K-α, PI3K-β and PI3K-δ inhibitors, for example PI3K-α inhibitors) and AKT inhibitors (instant specification p. 13, ll. 1-9). 

Unpredictability in the art and the state of the prior art
	The AKT1 gene has over 300 known variants (Gene Card). 

    PNG
    media_image1.png
    259
    1222
    media_image1.png
    Greyscale

The MAP3K1 gene has at least 127 known variants (Gene Card). 

    PNG
    media_image2.png
    246
    1248
    media_image2.png
    Greyscale

The MAP2K4 gene has at least 7 known variants (Gene Card). 
    PNG
    media_image3.png
    227
    1172
    media_image3.png
    Greyscale

Oncogene (1998) 17, 475-479, Abstract). Hafner teaches the PIK3CA hotspot mutations representing one of the most frequent oncogenic mutations in various human cancers including SCC of the head and neck region, the oesophagus and the penis, and AKT1 hotspot mutations are not present in SCC of the skin and in BCC (Hafner et al. Experimental Dermatology (2010) 19:8 e222-e227, e226).
The art teaches that not all PI3K inhibitors are successful treatments of cancer. Paplomata teaches the PI3K/AKT/mTOR pathway is a complicated intracellular pathway (Paplomata et al., Thera Adv in Med Onc (2014) 6(4): 154-166, Abstract). Further, the identification of subtypes of tumors more likely to respond to these therapeutics cannot be overemphasized, since breast cancer is a very heterogeneous malignancy (Paplomata, Abstract). Hanker teaches results from clinical trials with PI3K inhibitors have been largely disappointing (Hanker et al., Cancer Discovery (2019) 9:482-491 Abstract). Mishra teaches very few PI3K inhibitors are approved by the FDA as PI3K inhibitors suffer from many adverse effects (Mishra et al. Int J Molec Sci (2021) 22:3464, 77 pages, p. 55). In prostate cancer, inhibitors targeting the PI3K pathway have not shown activity (Song et al. Molecular Cancer Therapeutics (2018) 17(12) 2710-2721, p. 2720). Wong teaches that inhibition of the PI3K pathway effects different Current Opinion in Genetics & Development (2010) 20:87-90, p. 89). Brugge teaches tumors with E17K-AKT1 mutations may be insensitive to upstream inhibitors (Brugge et al. Cancer Cell (2007) 12:104-107, p.107). Zhang teaches alpelisib (a PI3K inhibitor) with letrozole for the neoadjuvant treatment of HR+/HER2- early breast cancer patients reported no improvement in ORR regardless of whether the patients have PIK3CA mutation (Zhang et al. Frontiers (2021) 8:648663, 10 pages, p. 3). 
Englemen teaches that it remains unclear which type of inhibitor will be more effective clinically, isoform-specific inhibitors or pan-PI3K inhibitors (Englemen Nature Reviews (2009) 9:550-562, p. 553). Englemen further teaches given the large number of PI3K pathway therapeutics that are in development and the many potential clinical scenarios for their use, thoughtful and efficient drug development strategies are needed. (Englemen p. 558). Englemen thus teaches that it is unpredictable which PI3K inhibitors effectively treat which types of cancers. 
Quantity of experimentation
The claims are broadly drawn to treating a patient with any cancer with any inhibitor of any upstream component of the PI3K pathway, when an upstream component of the PI3K pathway, such as AKT, is any mutant, and the MAP3K1 and MAP2K4 genes are wild type. The quantity of experimentation in this area is large since there is a significant number of parameters which would have to be studied to enable the skilled artisan to use the method, as claimed.
The claims are broadly directed to any cancer. The specification broadly defines cancer as neoplastic growth arising from cellular transformation to a neoplastic 
Moreover, while the claims are directed towards treating a patient suffering from cancer, the analysis and experiments in the specification are limited to cell lines. However, work on human cancer cell lines often does not translate to the clinic (Dancik et al. Cancer Research (2011) 71(24) 7398-7409, Abstract). Cells can undergo changes in vitro that no longer make them representative of human tumors (Dancik, Abstract). Cell lines do not always represent the genotypes of parental tumor tissues (Tsuji et al. BMC Cancer (2010) 10:15, 10 pages, Abstract). It is unpredictable that the data in the specification related to the studied breast cancer cell lines are representative of results in patients.


    PNG
    media_image4.png
    1037
    1217
    media_image4.png
    Greyscale


As evidenced by Gene Card, the AKT gene alone has over 300 known variants, the MAP3K1 gene has at least 127 known variants, and the MAP2K4 gene has at least 7 known variants. It is unpredictable which genetic variations result in the mutant or wild type status of the claims. The specification teaches wild type encompasses normal or appropriate expression of the gene and normal function of the encoded protein (instant 
The claims are broadly drawn to, in part, treating a cancer patient with an inhibitor of an upstream component of the PI3K pathway. The art teaches the PI3K pathway is complex, there are numerous steps in the PI3K signaling pathway for an 
	To practice the invention as broadly as it is claimed, the skilled artisan would have to perform additional and undue experimentation to determine not only which mutations in an upstream component of the PI3K pathway, but also which cancers are associated with those mutations, and which inhibitors of which upstream components of the PI3K pathway can be used to treat cancer. The claims encompass treating any cancer with any inhibitor of any upstream components of PI3K pathway when the PI3K gene has any mutation and the MAP3K1 and MAP2K4 genes are wild type. The art shows that not all mutations are associated with all cancers. The art teaches that there are hundreds of mutations in AKT, an upstream component of the PI3K pathway. Moreover, numerous inhibitors can target numerous points along the PI3K pathway. The specification does not provide working examples of the many targets of treatment, and only minimal guidance on agents that can be possible treatments for breast cancer. Moreover, the art teaches that PI3K inhibitors may be ineffective in treating cancers. It 
 	The quantity of experimentation in this area is large since there is a significant number of parameters which would have to be studied to enable the scope of the instant claims to be enabled. This would require significant effort, with each of the many intervening steps, upon effective reduction to practice, not providing any guarantee of success in the succeeding steps.
Conclusion
	Thus, given the broad claims in an art whose nature is identified as unpredictable, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of a working example and the negative teachings in the prior art balanced only against the high level of skill in the art, it is the position of the examiner that it would require undue experimentation for one of ordinary skill in the art to perform the method of the claims as broadly written.

Written Description
Claims 1-8 and 12-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 
In analyzing claims for compliance with the written description requirement of 35 USC 112(a), a determination is made as to whether the specification contains a written description sufficient to show the inventors had possession of the full scope of their claimed invention at the time of filing.
The claims are broadly drawn to inhibitors of an upstream component of the PI3K pathway. The specification defines an upstream component of the PI3K pathway as genetic components of the PI3K pathway that are upstream of mTOR (instant specification p. 13, ll. 1-9). The specification further states that inhibitors of upstream components of the PI3K pathway include PI3K inhibitors (such as PI3K-α, PI3K-β and PI3K-δ inhibitors, for example PI3K-α inhibitors) and AKT inhibitors (instant specification p. 13, ll. 1-9). 
Moreover, despite the broad definition of inhibitor, the examples in the specification are limited to four: a PI3Kα-selective inhibitor “Compound A”, an AKT1/2 allosteric inhibitor “Compound B”, AKT inhibitor GDC-0068, and AZD2014. The PI3K pathway is large and complex, as discussed above, the inhibition of which can occur at any of many places along the pathway. There are numerous known inhibitors of the PI3K pathway. The specification provides little guidance as to which inhibitors of the PI3K pathway, other than the four identified, treat breast cancer.
Moreover, the treatment options are claimed by function. There is no known structure in the specification that correlates to, and describes, these treatment options. Nor are there any drawings or figures in the specification to provide any structural 
University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that to fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention’. Lockwood v. American Airlines, Inc. 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). (“[T]ne description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”). Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.
One of skill in the art would conclude that applicant was not in possession of a representative number of inhibitors of upstream components of the PI3K pathway that treat cancer and in particular breast cancer. The specification is insufficient to support the claims. Therefore, considering the breadth of inhibitors of an upstream component of the PI3K pathway required by the claimed methods and the teachings of the instant specification, the specification fails to satisfy the written description requirement of 35 USC 112(a).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wooten et al. Breast Cancer Research and Treatment (2001) 69:3, 245 (hereinafter “Wooten”) as evidenced by the Affymetrix U95 Array (hereinafter “U95 Array”).
The U95 Array inherently comprises probes to the AKT, AKT1, AKT2, AKT3, MAP3K1, and MAP2K4 genes. 
Regarding claims 1-3, 7, Wooten teaches isolating total RNA from core biopsies from patients with breast cancer (Wooten, Abstract). Wooten teaches using array technology to determine expression patterns using the Affymetrix U95-A chips (Wooten, Abstract). The specification defines mutant status, in part, as abnormal or inappropriate gene expression. Accordingly, differences in expression are considered mutations according to the instant specification. The Affymetrix U95-A chips include probes to 
The claims include a conditional treatment step. Namely, administering an inhibitor of an upstream component of the PI3K pathway if the genetic status of the upstream component of the PI3K pathway is determined to be a mutant and the genetic statuses of the MAP3K1 and MAP2K4 genes are determined to be wild type. If the specifically claimed genetic statuses have not been determined, the administration step is not required.
Regarding claims 4 and 5, Wooten teaches patterns of gene expression used to distinguish breast cancers (Wooten, Abstract).
Regarding claims 6 and 8, As discussed above, the administration step is conditional on if the genetic status of the upstream component of the PI3K pathway is determined to be a mutant and the genetic statuses of the MAP3K1 and MAP2K4 genes are determined to be wild type. Wooten does not teach where the genetic status of the upstream component of the PI3K pathway was determined to be a mutant and the MAP3K1 and MAP2K4 genes were determined to be wild type. Therefore, no administration step is required by the claims.
Regarding Claims 12-15, Wooten teaches identifying a candidate patient with a cancer potentially susceptible to treatment with an inhibitor of an upstream component of the PI3K pathway. Wooten teaches patients with breast cancer (Wooten, Abstract) who inherently are candidate cancer patients potentially susceptible to treatment. .

Claims 1-8 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ellis et al. Nature (2012) 486, 353-360 (hereinafter “Ellis”).
Regarding claims 1-5, 7, Ellis teaches massively parallel sequencing and analysis of breast tumour biopsies from patients (Ellis, Abstract). Ellis teaches determining the genetic status, i.e. wild type/mutant status, of AKT, an upstream component of the PI3K pathway (Ellis, Fig. 4, Fig. 4 description). Specifically, Figure 4 shows 52% copy number alteration and 2% mutation in AKT genes (Ellis, Fig. 4). Ellis teaches alterations were discovered in key genes in the PI3K/AKT/mTOR pathways. Genes coloured blue and red (including AKT) are predicted to be functionally inactivated and activated, respectively (Ellis, Fig. 4, Fig. 4 description). Ellis teaches pleckstrin 
Ellis teaches detecting mutations in MAP3K1 and MAP2K4 (Ellis p. 354). As discussed above, Figure 4 shows, in part, a mutational analysis of genes in the PI3K/AKT/mTOR pathway. Genes coloured blue and red (including MAP3K1 and MAP2K4) are predicted to be functionally inactivated and activated, respectively (Ellis, Fig. 4, Fig. 4 description). Specifically, Figure 4 shows 9% mutation and 2% structural variation in MAP3K1 genes and 13% copy number variation, 4% mutation and 4% structural variation in MAP2K4 genes (Ellis, Fig. 4). 
The claims include a conditional treatment step. Namely, administering an inhibitor of an upstream component of the PI3K pathway if the genetic status of the upstream component of the PI3K pathway is determined to be a mutant and the genetic statuses of the MAP3K1 and MAP2K4 genes are determined to be wild type. If the specifically claimed genetic statuses have not been determined, the administration step is not required. Notwithstanding the above, Ellis teaches MK2206, an AKT inhibitor, is a candidate drug for treating breast cancer (Ellis, supplemental Table 18).
Regarding claims 6 and 8, As discussed above, the administration step is conditional on if the genetic status of the upstream component of the PI3K pathway is determined to be a mutant and the genetic statuses of the MAP3K1 and MAP2K4 genes are determined to be wild type. Wooten does not teach where the genetic status of the upstream component of the PI3K pathway was determined to be a mutant and the MAP3K1 and MAP2K4 genes were determined to be wild type. Therefore, no administration step is required by the claims.
Regarding claims 12-15, Ellis teaches identifying a candidate patient with a cancer potentially susceptible to treatment with an inhibitor of an upstream component of the PI3K pathway. Ellis studied pretreatment tumour biopsies accrued from patients with breast cancer (Ellis, Abstract). Patients with breast cancer are inherently candidate cancer patients potentially susceptible to treatment. Ellis teaches detecting mutations in MAP3K1 and MAP2K4 (Ellis p. 354). As discussed above, Figure 4 shows, in part, a mutational analysis of genes in the PI3K/AKT/mTOR pathway. Genes coloured blue and red (including MAP3K1 and MAP2K4) are predicted to be functionally inactivated and activated, respectively (Ellis, Fig. 4, Fig. 4 description). Specifically, Figure 4 shows 9% mutation and 2% structural variation in MAP3K1 genes and 13% copy number variation, 4% mutation and 4% structural variation in MAP2K4 genes (Ellis, Fig. 4). 
The wherein clause is conditional on if the cancer cells harbor a mutant MAP3K1 or MAP2K4 gene. Moreover, the deselecting step is not an active step and doesn’t require the user to do anything. 
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. Breast Cancer Research (2013) 15:R97, 10 pages (hereinafter “Hansen”).
Regarding claims 1-5 and 7, Hansen teaches pathways that were thought to be important, such as the PI3-kinase signaling pathway, have been confirmed by frequent mutations or amplifications in its various components (PIK3CA, AKT1, AKT2, ATK3 and INPPB4), especially in ER+ tumors (breast cancer tumors) (Hansen p. 2). Hansen further teaches in addition to pathways known to be important in the biology of breast cancer, other novel pathways have been implicated in breast tumors analyzed in large-scale genome projects, such as the stress-induced JUN-kinase pathway via loss-of-function mutations in MAP3K1 and MAP2K4 that may predict sensitivity to chemotherapy in ER+ tumors (breast cancer tumors) (Hansen p. 2).
Hansen does not expressly teach determining the mutational statuses of an upstream component of PI3K pathway, MAP3K1 and MAP2K4 genes. 
However, Hansen teaches that mutations in AK1, AK2 and AK3 (upstream components of the PI3K pathway) are known mutations in breast cancer. Hansen teaches that mutations in MAP3K1 and MAP2K4 may predict sensitivity to chemotherapy in breast cancer.
The claims include a conditional treatment step. Namely, administering an inhibitor of an upstream component of the PI3K pathway if the genetic status of the upstream component of the PI3K pathway is determined to be a mutant and the genetic statuses of the MAP3K1 and MAP2K4 genes are determined to be wild type. If the specifically claimed genetic statuses have not been determined, the administration step 
 Therefore, it would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to investigate the mutational statuses of these 5 genes as all are taught to be associated with breast cancer. 
Regarding claims 6 and 8, As discussed above, the administration step is conditional on if the genetic status of the upstream component of the PI3K pathway is determined to be a mutant and the genetic statuses of the MAP3K1 and MAP2K4 genes are determined to be wild type. Hansen does not teach where the genetic status of the upstream component of the PI3K pathway was determined to be a mutant and the MAP3K1 and MAP2K4 genes were determined to be wild type. Therefore, no administration step is required by the 
Regarding claims 12-15, Hansen teaches identifying a candidate patient with a cancer potentially susceptible to treatment with an inhibitor of an upstream component of the PI3K pathway. Hansen teaches the JUN-kinase pathway via loss-of-function mutations in MAP3K1 and MAP2K4 may predict sensitivity to chemotherapy in ER+ tumors. ER+ breast cancer tumors can be found in patients with cancer who may be susceptible to treatment with an inhibitor of an upstream component of the PI3K pathway. 
As discussed above Hansen teaches determining whether the MAP3K1 and MAP2K4 genes are wild type or mutant. The wherein clause is conditional on if the cancer cells harbor a mutant MAP3K1 or MAP2K4 gene. Deselecting a patient is not 


Pertinent Art of Interest
Ribas et al. Molecular Cancer Therapeutics September 2015 (published online June 26, 2015) 14(9) 2035-2048 (hereinafter “Ribas”). Ribas discloses that 4-amino-N-[(1S)-1-(4- chlorophenyl)-3-hydroxy-propyl]-1-(7H-pyrrolo [2,3-d]pyrimidin-4-yl)piperidine-4- carboxamide, the compound disclosed in Claim 6, 8 and otherwise known as AZD5363, was administered to breast cancer cell lines. Ribas teaches varying degrees of sensitivity to AZD5363 (Ribas p. 2038). Ribas teaches the combination of AZD5363 with endocrine therapy is superior to monotherapy (Ribas p. 2038). Therefore, treatment with the compound claimed in claims 6 and 8 was known. Ribas does not teach the specifically claimed gene statuses.

CONCLUSION
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER OVERLY whose telephone number is (571)272-0517. The examiner can normally be reached Monday - Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER L. OVERLY/Examiner, Art Unit 1634                                                                                                                                                                                                         

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        December 10, 2021